DETAILED ACTION
This is the second Office action on the merits. Claims 1, 2, 4, and 7-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 03/14/2022 are sufficient to overcome the objections to the drawings, specifications, and claims. However, a new claim objection is introduced by the amendments.
The amendments are sufficient to overcome the rejections of claims 1, 2, 4, and 7-20 under 35 U.S.C. 112(b). However, a new ground of rejection for claim 7 under 35 U.S.C. 112(d) is introduced by the amendments.
The amendments are sufficient to overcome the rejections of claims 1, 2, and 4 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Clark et al. (US 9594381 B1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 7, 10, 14, 16, 17, and 19 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 8, 9, 11-13, and 18 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1), in further view of Williams et al. (US 9802656 B1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 15 and 20 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1), in further view of Szlemko et al. (US 20180073838 A1). However, a new ground of rejection is introduced by the amendment.
Applicant’s arguments, filed on 03/14/2022, regarding the rejection of claim 6, now encompassed entirely in claim 1, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Clark et al. (US 9594381 B1) have been fully considered and are persuasive. Clark et al. fails to fully teach “an active stabilization of the LiDAR unit using the IMU.” However, upon further consideration, a new ground of rejection is made in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013).
Applicant’s arguments, filed on 03/14/2022, regarding the rejection of claims 7, 10, and 16 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1) have been fully considered and are persuasive. Clark et al. fails to render obvious the described procedure in these claims of taking IMU data and using it to calculate ideal positions for the robotic arm before controlling the arm into those positions. However, upon further consideration, a new ground of rejection is made in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013).

Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1, the phrase, “…a robotic arm operatively coupled to the LiDAR unit; and…” should be written as, “…a robotic arm operatively coupled to the LiDAR unit;” while the phrase, “…wherein the platform includes an inertial measurement unit (IMU) operatively coupled to the processor;” should be written as, “…wherein the platform includes an inertial measurement unit (IMU) operatively coupled to the processor; and…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Specifically, claim 7 is stated to be dependent on claim 6, which is now cancelled. As such, claim 7 is improperly dependent and thus rejected. For examination purposes, it is assumed that claim 7 is dependent on claim 1, as it incorporated the limitations set forth in the original claim 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013).

Regarding claim 1 Clark et al. teaches a system comprising:
	a light detection and ranging (LiDAR) unit comprising an optical transceiver (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. Teaches a direction detector, which can be a LIDAR, that is housed in a single unit, making it a transceiver.), the LiDAR unit configured to transmit light into an external interaction air region (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. States that the LIDAR emits a laser into the environment.), and collect scattered portions of the transmitted light from the external interaction air region (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. States that the LIDAR detects returned laser signals, which would be scattered from interaction with the environment.);
	a robotic arm operatively coupled to the LiDAR unit (FIG. 1, distance detector 105 and motorized directional controller 109, Col 2, Ln 63- Col 3, Ln 56. Teaches a motorized directional controller, which acts as a robotic arm.); and 
	a processor in operative communication with the robotic arm (FIGS. 1 and 4, directional controller 109 and processors 110, Col 8, Ln 66 – Col 9, Ln 36.), the processor configured to control the robotic arm to position and point the optical transceiver in a direction of interest to interrogate the external interaction air region (FIGS. 1 and 4, directional controller 109 and processors 110, Col 8, Ln 66 – Col 9, Ln 36. Teaches that the processors may direct the directional controller to point the distance detector system according to direction priorities.);
 wherein the system is installed on a movable or unstable platform (FIG. 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Mounted on a movable UAV.);
wherein the platform includes an inertial measurement unit (IMU) operatively coupled to the processor(FIG. 4, processors 110 and IMU 112, Col 9, Ln 58 – Col 10, Ln 23).

Clark et al. fails to teach, but Antonello et al. does teach wherein the processor is operative to provide an active stabilization of the LiDAR unit using the IMU (FIG. 1, Inertial Measuring Unit, Sec. V.A. Experimental Setup. Teaches an IMU which feeds information into a computer system, which would require a processor, that uses that data to stabilize a cameras line of sight. One of ordinary skill in the art would recognize that this method is also applicable to LIDAR systems as well as cameras.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the adjustable LIDAR system taught by Clark et al., with the IMU stabilization technique taught by Antonello et al. The reasoning for this is that by implementing a feedback system with an IMU to control the direction of the emitting unit, it allows for the emission direction to be maintained despite outside movements. This predictably is useful in instances where the direction of emission is of importance.

Regarding claim 2 Clark et al, modified in view of Antonello et al., teaches the system of claim 1, wherein the optical transceiver includes a laser transmitter and a set of light collection optics (Clark et al., FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. Teaches the use of an emitter and detector pair, which are explicitly intended to be for lasers.).

Regarding claim 4 Clark et al, modified in view of Antonello et al., teaches the system of claim 1, wherein the platform comprises a vehicle (Clark et al., FIG. 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. The platform is a UAV.).

Regarding claim 7 Clark et al, modified in view of Antonello et al., teaches the system of claim 6, wherein the processor is operative to: 
(a) receive IMU measurements comprising orientation and velocity in body axes coordinates (Antonello et al., FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system capable of measuring the devices orientation and angular velocity.);
(b) calculate a required position for the robotic arm to maintain pointing of the optical transceiver in the direction of interest (Antonello et al., FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. Teaches taking the IMU measurements to calculate a set-point for the hybrid stepper motors controlling the camera positioning unit. This camera positioning unit acts as the robotic arm. This is also applicable to LIDAR systems.);
(c) send commands to the robotic arm to move to the calculated required position(Antonello et al., FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. The motors of the camera positioning unit are controlled to move to the calculated set-points. This is also applicable to LIDAR systems.); and
(d) repeat the previous steps starting at step (a) to provide an adaptive feedback for maintaining the active stabilization of the LiDAR unit (Antonello et al., FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system. The hardware is setup to continuously monitor and adjust the camera orientation. This is also applicable to LIDAR systems.).

Regarding claim 10 Clark et al. teaches a system comprising:
	a light detection and ranging (LiDAR) unit onboard a vehicle and comprising an optical transceiver (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. Teaches a direction detector, which can be a LIDAR, that is housed in a single unit, making it a transceiver.), the LiDAR unit configured to transmit light into an external interaction air region (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. States that the LIDAR emits a laser into the environment.), and collect scattered portions of the transmitted light from the external interaction air region (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. States that the LIDAR detects returned laser signals, which would be scattered from interaction with the environment.);
	a robotic arm mounted to the vehicle and operatively coupled to the LiDAR unit (FIG. 1, distance detector 105 and motorized directional controller 109, Col 2, Ln 63- Col 3, Ln 56. Teaches a motorized directional controller, which acts as a robotic arm.), the robotic arm operative to move the LiDAR unit into multiple different positions and orientations (FIGS. 1 and 4, directional controller 109 and processors 110, Col 8, Ln 66 – Col 9, Ln 36. Teaches that the processors may direct the directional controller to point the distance detector system according to direction priorities.);
	an inertial measurement unit (IMU) deployed on the vehicle and operative to generate inertial data for the vehicle (FIG. 4, processors 110 and IMU 112, Col 9, Ln 58 – Col 10, Ln 23); and
	a processor unit onboard the vehicle, the processor unit in operative communication with the IMU and the robotic arm (FIGS. 1 and 4, directional controller 109, processors 110, and IMU 112, Col 8, Ln 66 – Col 9, Ln 36 and Col 9, Ln 58 – Col 10, Ln 23. Both the directional controller and IMU are in communication with the processor.).

Clark et al. fails to teach, but Antonello et al. does teach wherein the processor unit is operative to provide an active stabilization of the LiDAR unit using the IMU (FIG. 1, Inertial Measuring Unit, Sec. V.A. Experimental Setup. Teaches an IMU which feeds information into a computer system, which would require a processor, that uses that data to stabilize a cameras line of sight. One of ordinary skill in the art would recognize that this method is also applicable to LIDAR systems as well as cameras.), wherein the processor unit is operative to:
(a) receive and process the inertial data from the IMU, the inertial data comprising orientation and velocity measurements of the vehicle in body axes coordinates (FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system capable of measuring the devices orientation and angular velocity.);
(b) calculate a required position for the robotic arm, based on the inertial data from the IMU, to maintain pointing of the optical transceiver in a direction of interest (FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. Teaches taking the IMU measurements to calculate a set-point for the hybrid stepper motors controlling the camera positioning unit to maintain a stable line of sight. This camera positioning unit acts as the robotic arm. This is also applicable to LIDAR systems.);
(c) send commands to the robotic arm to move to the calculated required position (FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. The motors of the camera positioning unit are controlled to move to the calculated set-points. This is also applicable to LIDAR systems.); and
(d) repeat the previous steps starting at step (a) to provide an adaptive feedback for maintaining the active stabilization of the LiDAR unit (FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system. The hardware is setup to continuously monitor and adjust the camera orientation. This is also applicable to LIDAR systems.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the adjustable LIDAR system taught by Clark et al., with the IMU stabilization technique taught by Antonello et al. The reasoning for this is that by implementing a feedback system with an IMU to control the direction of the emitting unit, it allows for the emission direction to be maintained despite outside movements. This predictably is useful in instances where the direction of emission is of importance.

Regarding claim 13 Clark et al, modified in view of Antonello et al., teaches the system of claim 10, wherein the vehicle is a ground vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly states the vehicle could be a terrestrial vehicle.).

Regarding claim 14 Clark et al, modified in view of Antonello et al., teaches the system of claim 10, wherein the vehicle is an aerial vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly teaches the vehicle as a UAV.).

Regarding claim 15 Clark et al, modified in view of Antonello et al., teaches the system of claim 10, wherein the vehicle is a water vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly states the vehicle could be an amphibious vehicle.).

Regarding claim 16 Clark et al. teaches a method comprising:
	(a) providing a light detection and ranging (LiDAR) unit comprising an optical transceiver (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. Teaches a direction detector, which can be a LIDAR, that is housed in a single unit, making it a transceiver.), a robotic arm operatively coupled to the LiDAR unit and mounted on a vehicle (FIGS. 1 and 2, distance detector 105, motorized directional controller 109, and autonomous vehicle 202, Col 2, Ln 63- Col 3, Ln 56 and Col 6, Ln 18 – 31.. Teaches a motorized directional controller, which acts as a robotic arm, attached to the UAV.), an inertial measurement unit (IMU) onboard the vehicle (FIG. 4, processors 110 and IMU 112, Col 9, Ln 58 – Col 10, Ln 23), and a processor unit onboard the vehicle (FIG. 4, processors 110, Col 9, Ln 58 – Col 10, Ln 23), the processor unit in operative communication with the IMU and the robotic arm (FIG. 4, processors 110, directional controller 109, and IMU 112, Col 9, Ln 58 – Col 10, Ln 23).

Clark et al. fails to teach, but Antonello et al. does teach (b) receiving inertial data from the IMU, the inertial data comprising orientation and velocity measurements of the vehicle in body axes coordinates (FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system capable of measuring the devices orientation and angular velocity.);
	(c) calculating a required position for the robotic arm, based on the inertial data from the IMU, to maintain pointing of the optical transceiver in a direction of interest (FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. Teaches taking the IMU measurements to calculate a set-point for the hybrid stepper motors controlling the camera positioning unit to maintain a stable line of sight. This camera positioning unit acts as the robotic arm. This is also applicable to LIDAR systems.); and
	(d) sending commands to the robotic arm to move to the calculated required position (FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. The motors of the camera positioning unit are controlled to move to the calculated set-points. This is also applicable to LIDAR systems.);
	wherein the processor unit is operative to provide an active stabilization of the LiDAR unit using the IMU (FIG. 1, Inertial Measuring Unit, Sec. V.A. Experimental Setup. Teaches an IMU which feeds information into a computer system, which would require a processor, that uses that data to stabilize a cameras line of sight. One of ordinary skill in the art would recognize that this method is also applicable to LIDAR systems as well as cameras.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the adjustable LIDAR system taught by Clark et al., with the IMU stabilization technique taught by Antonello et al. The reasoning for this is that by implementing a feedback system with an IMU to control the direction of the emitting unit, it allows for the emission direction to be maintained despite outside movements. This predictably is useful in instances where the direction of emission is of importance.

Regarding claim 17 Clark et al, modified in view of Antonello et al., teaches the method of claim 16, further comprising (e) repeating the method starting at step (b) to provide an adaptive feedback for maintaining the active stabilization of the LiDAR unit (Antonello et al., FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system. The hardware is setup to continuously monitor and adjust the camera orientation. This is also applicable to LIDAR systems.).

Regarding claim 18 Clark et al, modified in view of Antonello et al., teaches the method of claim 16, wherein the vehicle is a ground vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly states the vehicle could be a terrestrial vehicle.).

Regarding claim 19 Clark et al, modified in view of Antonello et al., teaches the method of claim 16, wherein the vehicle is an aerial vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly teaches the vehicle as a UAV.).

Regarding claim 20 Clark et al, modified in view of Antonello et al., teaches the method of claim 16, wherein the vehicle is a water vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly states the vehicle could be an amphibious vehicle.).


Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013) and Williams et al. (US 9802656 B1).

Regarding claim 8 Clark et al, modified in view of Antonello et al., teaches the system of claim 1.

This combination fails to teach, but Williams et al. does teach further comprising a housing having a removable cover (FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32-67. Teaches a system using fairings as a cover for a retractable sensing system.), the housing configured to store the LiDAR unit in a stowed position with the cover closed (FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32-67. The fairing cover the sensing system while in the stowed position.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the adjustable LIDAR system taught by Clark et al., and previously modified with the IMU stabilization technique taught by Antonello et al., with the sensor storage system taught by Williams et al. The reasoning for this is that there may be instances of operation where the sensing systems are unnecessary. It would be beneficial in these situations to be able to store the sensor where it is protected and unobtrusive. By implementing the system taught by Williams et al. it would predictably store the sensing system in a position where it is unobtrusive, and also protected from potential damage by the fairing covers.

Regarding claim 9 Clark et al, modified in view of Antonello et al. and Williams et al., teaches the system of claim 8, wherein the removable cover is configured to open (Williams et al., FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32 – Col 9, Ln 12, The fairings can swing out from the roof.), allowing the robotic arm to extend and position the LiDAR unit in a measurement position (Williams et al., FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32 – Col 9, Ln 12, The fairings can swing out from the roof, as the main arms of the sensing system are also extended.).

Regarding claim 11 Clark et al, modified in view of Antonello et al., teaches the system of claim 10.

This combination fails to teach, but Williams et al. does teach further comprising a housing having a removable cover (FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32-67. Teaches a system using fairings as a cover for a retractable sensing system.), the housing configured to store the LiDAR unit in a stowed position with the cover closed (FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32-67. The fairing cover the sensing system while in the stowed position.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the adjustable LIDAR system taught by Clark et al., and previously modified with the IMU stabilization technique taught by Antonello et al., with the sensor storage system taught by Williams et al. The reasoning for this is that there may be instances of operation where the sensing systems are unnecessary. It would be beneficial in these situations to be able to store the sensor where it is protected and unobtrusive. By implementing the system taught by Williams et al. it would predictably store the sensing system in a position where it is unobtrusive, and also protected from potential damage by the fairing covers.

Regarding claim 12 Clark et al, modified in view of Antonello et al. and Williams et al., teaches the system of claim 11, wherein the removable cover is configured to open (Williams et al., FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32 – Col 9, Ln 12, The fairings can swing out from the roof.), allowing the robotic arm to extend and position the LiDAR unit in a measurement position (Williams et al., FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32 – Col 9, Ln 12, The fairings can swing out from the roof, as the main arms of the sensing system are also extended.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peng et al. (US 20190346562 A1): Teaches a system that uses IMU data to stabilize a radar signal being emitted from a UAV.
Mozeika et al. (US 20180236654 A1): Teaches a robotic arm used for directing a sensor module on an unmanned vehicle.
Wu et al. (CN 106312997 A): Teaches a robotic arm used for directing a laser radar module on an unmanned vehicle, utilizing an IMU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645